 Case 19-04004          Doc 104   Filed 08/22/19 Entered 08/22/19 16:06:26      Desc Main
                                   Document     Page 1 of 6




SIGNED this 22 day of August, 2019.




                                                 John T. Laney, III
                                        United States Bankruptcy Judge



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

In re:                                           )
                                                 )      Case No. 19-40152-JTL
         Scott Allen Sheffield,                  )
                                                 )      Chapter 7 Proceeding
         Debtor.                                 )
                                                 )
Scott Allen Sheffield,                           )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )      Adversary Proceeding
                                                 )
United States of America on behalf of the        )
United States Department of Education,           )
Pennsylvania Higher Education Assistance         )      No. 19-04004
Agency, & Pennsylvania Higher Education          )
Assistance Agency d/b/a Fedloan Servicing,       )
                                                 )
         Defendants.                             )


                           MEMORANDUM OPINION DENYING
                      DEFENDANTS’ RULE 12(b)(6) MOTIONS TO DISMISS
 Case 19-04004       Doc 104      Filed 08/22/19 Entered 08/22/19 16:06:26            Desc Main
                                   Document     Page 2 of 6


       In this adversary proceeding, the Plaintiff, Scott Allen Sheffield (“Sheffield”), seeks an

order determining his debt to the Defendants, a consolidated educational loan, is dischargeable

pursuant to 11 U.S.C. § 523(a)(8). The case is currently before the Court on a Motion to Dismiss

originally filed by Defendant the United States of America on behalf of the Department of

Education (“DoE”) and joined by Defendant Pennsylvania Higher Education Assistance Agency

(“PHEAA”). The Defendants argue that the complaint fails to state a claim upon which relief can

be granted because Sheffield incurred the debt post-petition.

       After taking this matter under advisement to review the applicable law and the parties’

arguments, the Court concludes that the operative complaint states a claim as pled. Therefore,

the Court denies this motion.

                             MOTION TO DISMISS STANDARD

       Under Federal Rule of Civil Procedure 12(b)(6), made applicable to this proceeding

under Federal Rule of Bankruptcy Procedure 7012, a court may dismiss an action where the

complaint fails to state a claim upon which relief can be granted. “The scope of the review [in a

Rule 12(b)(6) motion] must be limited to the four corners of the complaint.” St. George v.

Pinellas Co., 285 F.3d 1334, 1337 (11th Cir. 2002). And where the complaint has been amended,

as it has here, the court’s review is limited only to the operative complaint, even where the

original complaint contained allegations that may have supported dismissal. See W. Run Student

Hous. Assocs., LLC v. Huntington Nat’l Bank, 712 F.3d 165, 173 (3rd Cir. 2013) (“[A]t the

motion to dismiss stage, when the district court typically may not look outside the four corners of

the amended complaint, the plaintiff cannot be bound by allegations in the superseded

complaint.”); Kelley v. Crosfield Catalysts, 135 F.3d 1202, 1205 (7th Cir. 1998) (“A court cannot




                                                 2
 Case 19-04004        Doc 104       Filed 08/22/19 Entered 08/22/19 16:06:26               Desc Main
                                     Document     Page 3 of 6


resuscitate. . . facts [from an original complaint] when assessing whether the amended complaint

states a viable claim.”)

        When evaluating the merits of a Rule 12(b)(6) motion, a court must construe the pled

allegations in the light most favorable to the plaintiff and accept them as true. Day v. Taylor, 400

F.3d 1272, 1275 (11th Cir. 2005). Further, “[t]o survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)) (internal quotation marks omitted). "Determining whether a complaint states a

plausible claim for relief will . . . be a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense." Iqbal, 556 U.S. at 679. As the Supreme

Court noted in Twombly, "a well-plead[] complaint may proceed even if it strikes a savvy judge

that actual proof of those facts is improbable, and that recovery is very remote and unlikely." 550

U.S. at 556. With that standard in mind, this Court now turns to the merits of Defendants'

motions.

                                PROCEDURAL BACKGROUND

        Sheffield filed the complaint initiating this adversary proceeding on March 27, 2019.

(Compl.; A.P. Doc. No. 1). PHEAA and the DoE filed separate motions to dismiss the complaint.

The Court denied PHEAA’s first motion on procedural grounds. (Order Denying Mot. to

Dismiss; A.P. Doc. No. 60). DoE’s motion, which PHEAA subsequently joined, is currently

before the Court.

        Prior to the parties’ submitting additional briefs on the motion, Sheffield moved to amend

the complaint. (Mot. to Amend.; A.P. Doc. No. 72). The amendments in the complaint

significantly altered many of the allegations cited by the DoE as cause for dismissal, as



                                                   3
    Case 19-04004     Doc 104     Filed 08/22/19 Entered 08/22/19 16:06:26             Desc Main
                                   Document     Page 4 of 6


illustrated in the following section. Neither of the Defendants filed written objections to the

amendments and the Court entered an order amending the complaint.1 (Order Granting Mot. to

Amd.; A.P. Doc. No. 89).

        After briefing arguments in the motion to dismiss, Sheffield, without moving for leave to

amend, filed a second amended complaint. (2nd Amend. Compl.; A.P. Doc. No. 94). The

amendments again made material changes to the allegations cited by the Defendants as grounds

for dismissal. This second amendment could not be filed as a matter of course under Rule 15(a)2

and, as such, the amendment requires the Court’s approval. Sheffield has since sought leave to

amend (2nd Mot. to Amd. Compl.; A.P. Doc. No. 97), but the second amendment has not been

approved.

                     ALLEGATIONS IN SHEFFIELD’S COMPLAINTS

        In the amended complaint, Sheffield alleges that, prior to filing this case, he co-signed on

approximately $79,000 of student loans incurred by his daughter. The daughter, however, is

unable to make payments on the loans. On February 7, 2019, he “attempted to repackage” the

student loans. (Amd. Compl., ¶ 2). On that same day, Sheffield claims that he “executed a

promissory note entering into a written agreement with his existing creditor(s). . . to repackage”

his student loans. (Id.). It is seemingly undisputed that the transaction occurred through the

Federal Direct Consolidation Loan program (“FDCL”). Sheffield describes the transaction as

“received, processed, and agreed to” between himself and the Defendants. On February 22,




1
  At the hearing on the Motion to Amend, the Court expressed some concern with the sufficiency
of notice given by Sheffield’s attorney. The Defendants, though concerned with the lack of time
to review the amendments in the 109 paragraph complaint, elected to proceed on their dismissal
motions.
2
  Applicable to this proceeding through Federal Rule of Bankruptcy Procedure 7015.
                                                 4
 Case 19-04004        Doc 104     Filed 08/22/19 Entered 08/22/19 16:06:26             Desc Main
                                   Document     Page 5 of 6


2019—fifteen days after entering into the consolidation agreement, Sheffield filed this

bankruptcy petition seeking relief under Chapter 7 of the Bankruptcy Code.

        Although Sheffield avoids using the word “consolidation” in the amended complaint, he

did use that word to describe the transaction in the first filed complaint. The first complaint

acknowledges consolidation of the previously incurred student-loan obligations. (Original

Compl. ¶ 3; A.P. Doc. No. 1). Further, he acknowledged that, upon consolidation, the prior

student loans were paid in full. (Original Compl. ¶ 97; Id.). DoE cited these admissions as

demonstrating that the consolidation discharged the prior notes; however, these paragraphs were

omitted or altered in the amended complaint.

                                          DISCUSSION

       If Sheffield incurred the notes allegedly held by the Defendants post-petition, the debt is

non-dischargeable. A Chapter 7 discharge only discharges a debtor from those debts “that arose

before the date of the order for relief under [Chapter 7.]” 11 U.S.C. § 727(b). This is true

regardless of whether repayment of the that debt might be an undue hardship under 11 U.S.C. §

523(a)(8).

       The Defendants contend that, while Sheffield originally incurred student-loan debts well

before he filed the petition, the consolidation created a new obligation. That obligation, the

argument continues, arose post-petition and satisfied the pre-petition—and therefore possibly

dischargeable under 11 U.S.C. § 727(b)—debt.

       While this may be valid defense to the claim, the Court cannot conclude that dismissal is

proper at this stage. In a motion to dismiss under Rule 12(b)(6), a court must constrain its

analysis to the allegations in the operative pleadings. Here, the Court granted leave to amend the

complaint and accordingly, that pleading became the document through which Sheffield asserts



                                                  5
 Case 19-04004        Doc 104      Filed 08/22/19 Entered 08/22/19 16:06:26            Desc Main
                                    Document     Page 6 of 6


his claims. The amended complaint no longer contains an allegation that the loan proceeds were

disbursed to pay the prior student-loans.

        Finally, Sheffield’s exclusion of these allegations does not undermine his prima facie

case; consolidation is not a requisite element to support a determination of dischargeablity under

11 U.S.C. § 548(a)(8). With these new allegations, which the Court must accept as true at this

stage, and without an assertion that the loan was disbursed post-petition, the Court cannot find

that the complaint fails to state a claim.

                                             CONCLUSION

        The Defendants may have factual and legal grounds to assert their defense. However, the

Court does not believe that a Motion to Dismiss is the proper mechanism when the complaint

alleges facts that would, if supported by adequate evidence, entitle Sheffield to the relief sought.

The Court will limit initial discovery to factual issues concerning this defense—whether the

consolidation occurred pre- or post-petition and whether such loan is dischargeable under 11

U.S.C. § 727(b).

        To conclude, the complaint in this case alleges that Sheffield’s application for loan

consolidation through the FDCL program was accepted and a promissory note was signed on

February 7, 2019. Although the Defendants argue that, in fact, the consolidation loan did not

disburse until after the Debtor filed his Chapter 7, the Plaintiff’s complaint no longer contains an

allegation concerning disbursement. As such, the complaint states a claim for dischargeabilty

under 11 U.S.C. § 523(a)(8).

                                      [END OF DOCUMENT]




                                                 6
